DETAILED ACTION

This office action is in response to the Applicants response filed 3/14/2022. Claims 21-40 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 26, 28, 29, 32-35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Longo (U.S. 2013/0173791 A1, hereinafter “Longo”) in view of Pugh et al. (U.S. 2019/0238439 A1, hereinafter “Pugh”).

 	As to claim 21, Longo discloses a computer-implemented method comprising:  
 	receiving, by a mapping system, a dataset related to a plurality of users (para. [0026]; discloses correlation engine analyzes data obtained by the interaction identification module in the interaction database. Para. [0019] discloses identifying the possible relationships between the addresses and organizations) and comprising an IP address for a user device of each user of the plurality of users (para. [0042]; discloses “The network address database 138 stores associations between network addresses (e.g., IP addresses) and organizational entities, based on the determinations of the correlation engine 135. For example, the network address database 138 can be queried to identify organizational entities associated with a specific IP address or range of IP addresses, or can be queried to identify one or more IP addresses associated with an organizational entity.”); 
 and 
 	mapping, by an analytics engine of the mapping system, the IP address of each user of a portion of the plurality of users to an organization (para. [0046]; discloses the correlation engine determines whether or not to associate the candidate network address with the organizational entity).
 	However, Longo does not explicitly disclose for at least one IP address, determining that a computer network that is associated with the IP address is a residential computer network; and  wherein the mapping excludes the at least one IP address associated with the residential computer network.  
	In an analogous art, Pugh discloses for at least one IP address, determining that a computer network that is associated with the IP address is a residential computer network based on network traffic data associated with the IP address (para. [0282];discloses “The reporting server 302 extracts data representing activity associated with a network address (2302). For example, the reporting server 302 extracts, from a set of beacon data, data that represents each network  access that occurs over the network address and that occurs during a specified time period. The network address may represent the home network address for the corresponding household, so extracted data associated with the network address may be designated as in-home data.”)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Longo by extracting data from the beacon data and is determined to be traffic from home network taught by Pugh in order to understand Internet audience visitation and habits may be useful in supporting advertising planning, buying and selling (Pugh, para. [0002]).

	As to claim 25, Longo-Pugh discloses the method of claim 21, further comprising: enriching, by an analytics engine of the mapping system, the received dataset with enrichment data from an enrichment source (Longo, para. [0025]; discloses the associations server stores information on observed relationships before transmitting it to the correlation engine); and receiving, by the analytics engine from a storage medium, historical data relevant to the enriched dataset, wherein the mapping is based on the enriched dataset and the historical data (Longo, para. [0025]-[0026]; discloses transmitting to the data to the correlations engine after the dataset is checked for errors).  

 	As to claim 26, Longo-Pugh discloses the method of claim 25, wherein the dataset is received by the mapping system from a data provider, the data provider being an email service provider and the plurality of users being a plurality of email users that send or receive email through the email service provider (Longo, para. [0020], [0047]; discloses internet service provider obtains bulk email records).  

 	As to claim 28, Longo-Pugh discloses the method of claim 27, wherein information related to the determined network comprises at least one of: (i) a service set identifier (SSID); (ii) a basic SSID (BSSID); (iii) a proxy, (iv) one or more associated devices; (v) associated IPv4 address or IPv6 address; or (vi) domain name system (DNS) record (Pugh, para. [0054]; discloses “The collection server 130 records the webpage URL received in the message with, for instance, a time stamp of when the message was received, the IP address of the client system from which the message was received, and the user-agent information in the user-agent header.).  

 	As to claim 29, Longo-Pugh discloses the method of claim 25, wherein the historical data includes at least one of previously mapped IP addresses or previously mapped domain names of at least a portion of the plurality of users to the organization (Longo , para. [0016]-[0017]).  

	As to claim 32, Longo-Pugh discloses the method of claim 21, further comprising: normalizing, by a collector of the mapping system, the received dataset (Longo, para. [0025]; discloses association server stores information on observed relationships between candidate addresses and organizational entities and when there are situations in which the candidate addresses in fact should not be associated with the organization. This would be function similar to the recited normalizing the dataset).

 	As to claim 33, Longo-Pugh discloses the method of claim 32, wherein normalizing the received data further comprises at least one of: (i) checking integrity of the dataset (Longo, para. [0025]); IPTS/1068195441Application No. 17/146,0645 Docket No.: BST-010C3 Amendment dated February 3, 2021 Preliminary Amendment(ii) reformatting a portion of the dataset; (iii) removing duplicates in the dataset; or (iv) removing irrelevant data from the dataset.  

 	As to claim 34, Longo-Pugh discloses the method of claim 21, further comprising: receiving, by the analytics engine from an entity management system, information about existing associations of organizations to IP addresses and domain names (Longo, para [0020]; discloses the interaction identification module examines prior actions with respect to electronic mail for example bulk data might include the email’s destination address etc.); and mapping, by the analytics engine, at least one of (i) the IP address or (ii) the domain name of a portion of the plurality of users to the organization based on the information about existing associations (Longo, para. [0046]; discloses the correlation engine determines whether or not to associate the candidate network address with the organizational entity).

As to claim 35, Longo-Pugh discloses the method of claim 21, wherein the historical data includes a greater number of data points over time than data points of the dataset (Longo, para. [0016]-[0017]).  

 	As to claim 40, Longo-Pugh discloses the method of claim 21, wherein the dataset is received by the mapping system from a data provider, and wherein the data provider is: (i) a messaging service provider and the plurality of users is a plurality of messaging users that send or receive messages through the messaging service provider (Longo, para. [0020], [0047]; discloses internet service provider obtains bulk email records)  (ii) a website that requires registration for use of the website by the plurality of users, or (iii) a cryptography-related service that provides at least one of the IP address or domain name of each of the plurality of users.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Longo in view of Pugh in further view Raviv et al. (U.S. 2002/0164983 A1, hereinafter “Raviv”).

 	As to claim 24, Longo-Pugh discloses the  method of claim 21, however Longo-Pugh does not explicitly disclose wherein the dataset further comprises a domain name for a user account of each user of the plurality of users, and wherein the method further comprises: for at least one mapped IP address, determining at least one of: (a) domain name observations are brief on the mapped IP address or (b) domain names vary on the mapped IP address; determining that the mapped IP address is associated with an open or shared network 
 	In an analogous art, Raviv discloses the method wherein the dataset further comprises a domain name for a user account of each user of the plurality of users, and wherein the method further comprises: for at least one mapped IP address, determining at least one of: (a) domain name observations are brief on the mapped IP address or (b) domain names vary on the mapped IP address; determining that the mapped IP address is associated with an open or shared network (Raviv, para. [0258]; discloses the data request received by the data request analyzer determines the devices identity and then the network selector determines the appropriate service network to provide the data service  based on the device service profile. Therefore, the appropriate service network becomes part of the profile and thereby upgrading or improving data.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Longo-Pugh by modifying the service profile with the service network information as taught by Raviv in order to provide users with seamless access to data services throughout the accessible data network (Raviv, para. [0011]).

As to claim 27, Long-Pugh-Raviv discloses the method of claim 26, wherein enriching, by the analytics engine of the mapping system, the received dataset with enrichment data from the enrichment source further comprises at least one of: determining whether a domain of the email service provider is a free or paid email service provider domain and adding information related to the determined domain to the received dataset; or determining whether a network of an IP address of the email user is of a cellular network or a guest network and adding information related to the determined network to the received dataset (Raviv, para. [0258]; discloses the data request received by the data request analyzer determines the devices identity and then the network selector determines the appropriate service network to provide the data service  based on the device service profile. Therefore, the appropriate service network becomes part of the profile and thereby upgrading or improving data.).  

Allowable Subject Matter

Claims 22, 23, 30, 31, 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 					Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Newton et al. (U.S. 2014/0173066 A1) discloses receiving a request for a CDN service of a particular type, wherein a CDN service of said particular type defines a fixed number of configurable layers of request processing, sequentially from a first layer to a last layer; and processing said request, starting at said first layer, said processing being based on a modifiable runtime environment, said processing continuing conditionally through each of said layers in turn until either said request is terminated by one of said layers or said last layer processes said request.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE CHACKO/Primary Examiner, Art Unit 2456